Mr. Justice McSurelt delivered the opinion of the court. This is a suit on an appeal bond. The defendant, Louis Bernstein, claimed that he did not sign the bond in question. Whether he did or not was submitted to a jury, which found the issues for the plaintiff, and judgment was entered against the defendant, Bernstein. It is assigned as error that the verdict of the jury is against the weight of the evidence. Upon which side was the greater weight of evidence depended upon the judgment of the jury as to the credibility of the witnesses. We cannot say from anything appearing in the record before us that the jury was in error in attaching greater weight to the testimony on behalf of the plaintiff than to that for the defendant. This court necessarily must be influenced largely by the conclusion of the jury and trial court as to the credibility of witnesses. Defendant in error claims that this writ of error has been sued out for purposes of delay, and asks that the judgment herein be affirmed with statutory damages. The original judgment, to secure which the bond in question was given, was entered on February 15, 1906, and the bond itself was dated March 7, 1906. The history of this matter, which it is needless to narrate, convinces us that the contention of the defendant in error is well founded. The judgment will therefore be affirmed and the defendant in error will be awarded statutory damages to the amount of twenty dollars. 'Affirmed.